internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact telephone number refer reply to cc tege eb hw plr-t-103505-15 date date legend taxpayer trust plan_year year date x dear this responds to your letter dated date and subsequent correspondence requesting a ruling regarding the tax consequences under sec_4976 of the internal_revenue_code code of the termination of trust and the distribution of trust assets to participants taxpayer represents that it is exempt from federal_income_tax as an organization described in sec_501 c of the code taxpayer established trust in year and plan in year taxpayer represents that trust is a voluntary employees' beneficiary association under sec_501 c trust holds assets that are used to provide medical benefits to eligible retirees and their dependents in accordance with the terms of plan taxpayer represents that it has contributed to trust since year and that it treated all contributions to trust as contributions to a welfare_benefit_fund within the meaning of sec_419 of the code taxpayer further represents that it has never taken a deduction under sec_419 for any contributions to trust plr-t-103505-15 taxpayer will dissolve completely by date x taxpayer proposes that in connection with its dissolution and after payment of all administrative expenses of plan and trust and existing claims of plan trust assets will be distributed as taxable lump sum payments among the participants retirees and dependents ruling requested taxpayer has requested a ruling that neither the termination of trust in connection with the dissolution of taxpayer nor the distribution of trust assets as taxable lump sum payments to participants will cause a reversion to taxpayer within the meaning of sec_4976 c of the code that is subject_to the excise_tax under sec_4976 law sec_4976 of the code imposes a percent excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year sec_4976 defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 provides an exception for nondeductible_contributions specifically sec_4976 provides that sec_4976 does not apply to any amount attributable to a contribution to the fund which is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year and such contribution will not be included in any carryover under sec_419 analysis and conclusion taxpayer represents that it is exempt from federal_income_tax as an organization described in sec_501 c of the code as a tax-exempt_entity described in sec_501 the contributions taxpayer made to trust generally would not have been allowable as a deduction under sec_419 further taxpayer represents that it did not deduct any contributions to trust under sec_419 under sec_4976 b sec_4976 c does not apply to amounts attributable to contributions to a fund that were not allowable as a deduction under sec_419 consequently neither the termination of trust in connection with the dissolution of taxpayer nor the distribution of trust assets as taxable lump sum payments to participants will result in a disqualified_benefit within the meaning of sec_4976 and will not in and of itself cause taxpayer to be liable for the excise_tax imposed by sec_4976 plr-t-103505-15 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely janet a laufer senior technician reviewer health welfare branch office of associate chief_counsel tax exempt government entities cc
